Investor Presentation First Quarter 2009 Exhibit 99 1 n$468 mm - 61% of revenue n1,063 skilled nursing facility (SNF)programs in 37 states n7.7 million annual patient visits nPolaris Group - consulting for long-term care facilities nVTA Management Services - therapyand nurse staffing for New York Skilled Nursing Rehabilitation Services (SRS) Div. Hospital Rehabilitation Services (HRS) Division n$169 mm - 22% of revenue n158 hospital-based programs n32 states n46,400 inpatient rehabilitation facility(IRF) and skilled nursing unitdischarges/year n1 million annual outpatient visits Hospital Division (HD) Healthcare Management Consulting n$8.7 mm - 1% of revenue nPhase 2 Consulting - consultingforhospitals and health systems $764 mm consolidated revenues for 12 months ending 3/31/09 1 Not included in consolidated revenues 2 These statistics include the minority-owned rehab hospital RehabCare at a glanceOperating divisions 2 nRehabCare delivers services across the post-acute continuum of care, providing the most appropriatedischarge destination for acute patients in need of restorative care nLess capital intensive/more flexible business model built around partnering with hospitals, SNFs and healthsystems through management contracts and joint ventures (where RehabCare has majority interest) SNF/IRF/LTACH No postacute care Hospice/Home Health Source: MedPAC, equity research estimates 1 Of the $21bn SNF market size, $6bn is the market potential for SRS Patient Discharge Destination Overview of post-acute settings 65% 13% Acute care hospital RehabCare at a glanceThe back door to acute care providers 3 nManages rehab programs for SNFs nEach Medicare certified SNF is required to provide physical, speech and occupational therapy, but many lack the management know-how and/or scale to effectively manage a program nRehabCare provides a compelling value proposition to our SNF partners nAccess to advanced technology platform that provides for more efficient utilization of therapists and management resources, improved patient outcomes and increased SNF reimbursement nBroader array of services nBetter access to scarce therapist labor pool nMarket size¹ n15,800 Medicare certified skilled nursing facilities Source: Information available from public filings or from company websites ¹Source: MedPAC and Congressional Budget Office Competitive Landscape — # of facilities served Self- operated 11,000+ 1,063 935 700 661 425 400 300 189 Skilled Nursing Rehabilitation ServicesDivision overview 4 nStrong track record of profitable growth nOperating earnings decline due to Symphony acquisition in 2006 nMargin recovery with completion of Symphony integration in 2007 YOY growth: 30.9% 35.5%
